            Case 2:20-cv-01494-RAJ Document 77 Filed 08/13/21 Page 1 of 5




 1

 2                                                                  The Honorable Richard Jones

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
        CHRISTOPHER KING, J.D. A/K/A                      NO. 2:20-CV-01494-RAJ
 9      KINGCAST, and JOHN NOVAK,
                                                          STATE DEFENDANTS’
10                  Plaintiffs,                           OPPOSITION TO PLAINTIFFS’
                                                          MOTION TO FILE SECOND
11          v.                                            AMENDED COMPLAINT
12      LIQUOR AND CANNABIS BOARD
        OF THE STATE OF WASHINGTON
13      "LCB"; JANE RUSHFORD, CHAIR OF                    NOTE ON MOTION CALENDAR:
        LCB AND RICK GARZA, DIRECTOR
14      OF LCB, JAY INSLEE, GOVERNOR                      August 20, 2021
        OF WASHINGTON, ROBERT
15      FERGUSON, WASHINGTON
        ATTORNEY GENERAL AND
16      WILLIAM P. BARR, UNITED
        STATES ATTORNEY GENERAL,
17      OFFICE OF NATIONAL DRUG
        CONTROL POLICY
18
        In their Individual and Official
19      Capacities,
20                  Defendants.
21
                                           I.   INTRODUCTION
22
            The Honorable Jay Inslee, Governor of the State of Washington; Robert Ferguson,
23
     Washington State Attorney General; the Liquor and Cannabis Board of the State of Washington;
24
     Jane Rushford, Chair of the Liquor and Cannabis Board; and Rick Garza, Director of the Liquor
25
     and Cannabis Board (collectively, the State Defendants), oppose Plaintiffs’ Motion to File
26

       STATE DEFENDANTS’                              1               ATTORNEY GENERAL OF WASHINGTON
                                                                       Licensing & Administrative Law Division
       OPPOSITION TO PLAINTIFFS’                                               1125 Washington St. SE
       MOTION TO FILE SECOND                                                  Olympia, WA 98504-0110
                                                                                    360-753-2702
       AMENDED COMPLAINT
       (2:20-CV-01494-RAJ)
             Case 2:20-cv-01494-RAJ Document 77 Filed 08/13/21 Page 2 of 5




 1   Second Amended Complaint (Motion) on the grounds that Plaintiffs’ Motion is procedurally

 2   defective. Additionally, permitting Plaintiffs to file a second amended complaint would be futile

 3   as it would not only fail to cure the original complaint’s defects, but adds additional, equally

 4   untenable claims and causes of action, resulting in a more defective complaint than the one being

 5   amended. As such, the State Defendants respectfully request that the Court deny Plaintiffs’

 6   Motion.

 7                             II.     ARGUMENT AND AUTHORITY

 8   A.     Plaintiffs’ Motion to File Second Amended Complaint is Procedurally Defective.

 9          It is the obligation of the party filing a motion to determine the appropriate noting date and

10   include that date in the motions’ caption. LCR 7(b)(1). Additionally, a party moving for leave to

11   amend a pleading must attach a copy of the proposed amended pleading as an exhibit to the

12   motion. LCR 15. The proposed amended pleading must indicate how it differs from the pleading

13   that it amends by bracketing or striking through the text to be deleted and underlining or

14   highlighting the text to be added. LCR 15.

15          Here, Plaintiffs’ failed to note the Motion, requiring the Court to establish the date and

16   inform the parties. Plaintiffs’ second and more egregious procedural defect is their failure to

17   indicate in any way how the proposed second amended complaint differs from the first amended

18   complaint, requiring State Defendants to comb through the 27 pages to ascertain the proposed

19   changes. In spite of Plaintiffs’ failure to identify how the Second Amended Complaint differs

20   from the First Amended Complaint, State Defendants are able to determine that nothing in this

21   document cures the defects in the pleading to be amended that is the subject of a pending motion

22   to dismiss.

23

24

25

26

       STATE DEFENDANTS’                                  2                ATTORNEY GENERAL OF WASHINGTON
                                                                            Licensing & Administrative Law Division
       OPPOSITION TO PLAINTIFFS’                                                    1125 Washington St. SE
       MOTION TO FILE SECOND                                                       Olympia, WA 98504-0110
                                                                                         360-753-2702
       AMENDED COMPLAINT
       (2:20-CV-01494-RAJ)
             Case 2:20-cv-01494-RAJ Document 77 Filed 08/13/21 Page 3 of 5




 1   B.     It Would Be an Exercise in Futility to Permit Plaintiffs to File the Proposed Second
            Amended Complaint Because it Fails to Cure the Defective Pleading, and Includes
 2          Additional Defective Causes of Action and Claims.
 3          A party may amend its pleading once as a matter of course, but must seek leave of the
 4   court to file additional amended pleadings. FRCP 15(a)(1), (2). Courts will freely give leave to
 5   amend “when justice so requires.” FRCP 15(a)(2). The court considers five factors in deciding
 6   whether to grant leave to amend: (1) bad faith; (2) undue delay; (3) prejudice to the opposing
 7   party; (4) futility of amendment; and (5) whether the party has previously amended its pleading.
 8   Bonin v. Calderon, 59 F.3d 815, 845 (1995). “Futility alone can justify the denial of a motion to
 9   amend.” Id.. Amendment of a pleading is futile when “it is clear that the complaint could not be
10   saved by amendment” Zixiang Li v. Kerry, 710 F.3d 995, 999 (9th Cir. 2013).
11          Plaintiffs’ proposed second amended complaint suffers from the same defects as the first
12   amended complaint in that fails to establish that Plaintiffs’ right to relief necessarily depends on
13   resolution of a substantial question of federal law. This latest filing includes concerns raised by
14   current and former LCB employees along with additional examples of what Plaintiffs claim are
15   overreaches of LCB’s authority. Second Amend. Compl. ¶¶ 9-11, 30, 32. However, none of the
16   accusations that LCB enforcement officers are acting outside the bounds of their statutory
17   authority changes the fact that Plaintiffs’ requested relief hinges on the resolution of questions
18   of Washington State, not federal law. In addition to failing to address jurisdictional defects,
19   Plaintiffs propose to add new claims that are equally flawed and subject to dismissal.
20          Among the suspect proposed new claims are that former LCB employee Pat Kohler, in
21   conjunction with the agency, violated state ethics laws. Second Amend. Compl. ¶¶ 37-43.
22   Plaintiffs also allege that the LCB wrongfully terminated an IT employee that Plaintiffs paint as
23   a “whistleblower.” Id. ¶¶ 44-47. Furthermore, Plaintiffs allege that the LCB is “illegally”
24   participating in a federal asset forfeiture program. Id. ¶¶ 22-23. However, Plaintiffs do not
25   articulate how they are harmed by any of these actions. If the Court permits Plaintiffs to file the
26

       STATE DEFENDANTS’                                  3               ATTORNEY GENERAL OF WASHINGTON
                                                                           Licensing & Administrative Law Division
       OPPOSITION TO PLAINTIFFS’                                                   1125 Washington St. SE
       MOTION TO FILE SECOND                                                      Olympia, WA 98504-0110
                                                                                        360-753-2702
       AMENDED COMPLAINT
       (2:20-CV-01494-RAJ)
             Case 2:20-cv-01494-RAJ Document 77 Filed 08/13/21 Page 4 of 5




 1   proposed amended pleading, State Defendants would move to dismiss it on the same grounds as

 2   are laid out in their pending Motion to Dismiss Pursuant to FRCP 12(b)(1) and (2), as well as

 3   Plaintiffs’ failure to state a claim upon which relief may be granted. Because it is clear that the

 4   first amended complaint cannot be saved by amendment, the Court is well within its discretion

 5   to deny Plaintiffs’ Motion. Bonin, 59 F.3d at 845.

 6                                       III.    CONCLUSION

 7          Because Plaintiffs cannot cure the defects in the first amended complaint through filing

 8   a further amended pleading, State Defendants request that this Court deny Plaintiffs’ Motion to

 9   File Second Amended Complaint.

10

11          DATED this 13th day of August, 2021.

12

13                                                            ROBERT W. FERGUSON
                                                              Attorney General
14
                                                               s/ Michelle A. Carr
15                                                            MICHELLE A. CARR, WSBA # 53647
                                                              Assistant Attorney General
16                                                            1125 Washington Street SE
                                                              PO Box 40110
17                                                            Olympia, WA 98504
                                                              Michelle.Carr@atg.wa.gov
18                                                            LalOlyEF@atg.wa.gov
                                                              (360) 586-2644
19

20                                                            Counsel for State Defendants

21

22

23

24

25

26

       STATE DEFENDANTS’                                  4                ATTORNEY GENERAL OF WASHINGTON
                                                                            Licensing & Administrative Law Division
       OPPOSITION TO PLAINTIFFS’                                                    1125 Washington St. SE
       MOTION TO FILE SECOND                                                       Olympia, WA 98504-0110
                                                                                         360-753-2702
       AMENDED COMPLAINT
       (2:20-CV-01494-RAJ)
             Case 2:20-cv-01494-RAJ Document 77 Filed 08/13/21 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2
            I, Michelle Carr, hereby certify that on August 13, 2021, I caused the foregoing STATE
 3
     DEFENDANTS’ OPPOSITION TO MOTION TO FILE SECOND AMENDED
 4
     COMPLAINT and [PROPOSED] ORDER DENYING PLAINTIFFS’ MOTION TO
 5
     FILE SECOND AMENDED COMPLAINT to be served upon the below listed Plaintiffs by
 6
     First Class United States mail, as well as an electronic copy, marked for delivery to:
 7
            JOHN NOVAK
 8          20126 BALLINGER WAY NE
            PMB 260
 9          SHORELINE, WA 98155
            JMNOVAK22@OUTLOOK.COM
10

11   Via PACER portal:
12          CHRISTOPHER KING
            721 E 5TH ST #B
13          ARLINGTON, WA 98223
14          THE HONORABLE RICHARD JONES
            U.S. DISTRICT COURT W.D. WASHINGTON
15          700 STEWART STREET SUITE 13128
            SEATTLE, WA 98101-9906
16

17          I certify under penalty of perjury under the laws of the state of Washington that the
18
     foregoing is true and correct.
19
            DATED this 13th day of August 2021 at Olympia, WA.
20

21
                                                            /s Michelle A. Carr_______
22                                                          Michelle A. Carr
23

24

25

26

       STATE DEFENDANTS’                                5                ATTORNEY GENERAL OF WASHINGTON
                                                                          Licensing & Administrative Law Division
       OPPOSITION TO PLAINTIFFS’                                                  1125 Washington St. SE
       MOTION TO FILE SECOND                                                     Olympia, WA 98504-0110
                                                                                       360-753-2702
       AMENDED COMPLAINT
       (2:20-CV-01494-RAJ)
